--------------------------------------------------------------------------------

Exhibit 10.6
 
In re
 
CHARYS HOLDING COMPANY, INC
 
Case No.
 
08-10289 (BLS)
   
Debtor
 
Reporting  Period:
 
June 1 through 30

 
BALANCE SHEET

 
The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from post-petition obligations.

 
ASSETS
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
   
BOOK VALUE ON PETITION DATE OR SCHEDULED
 
CURRENT ASSETS
                 
Unrestricted Cash and Equivalents
    6,450       3,880          
Restricted Cash and Cash Equivalents (see continuation sheet)
    5,391,593       5,391,593          
Accounts Receivable (Net)
    179,154,114       178,131,551          
Notes Receivable
                       
Inventories
                       
Prepaid Expenses
    11,326       38,363          
Professional Retainers
    589,301       589,301          
Other Current Assets (attach schedule)
    75,957       75,208          
TOTAL CURRENT ASSETS
    185,228,741       184,229,896          
PROPERTY & EQUIPMENT
                       
Real Property and Improvements
                       
Machinery and Equipment
                       
Furniture, Fixtures and Office Equipment
    116,718       116,718          
Leasehold Improvements
                       
Vehicles
                       
Less: Accumulated Depreciation
    (48,513 )     (45,690 )        
TOTAL PROPERTY & EQUIPMENT
    68,205       71,028          
OTHER ASSETS
                       
Amounts due from Insiders*
    86,638       86,638          
Other Assets (attach schedule)
    48,400,982       47,309,329          
TOTAL OTHER ASSETS
    48,487,620       47,395,967          
TOTAL ASSETS
    233,784,566       231,696,891                                              
               
LIABILITIES AND OWNER EQUITY
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
   
BOOK VALUE ON PETITION DATE
 
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
                       
Accounts Payable
    142,880       328,419          
Taxes Payable (refer to FORM MOR-4)
                       
Wages Payable
                       
Notes Payable
                       
Rent / Leases - Building/Equipment
                       
Secured Debt / Adequate Protection Payments
    311,030       243,414          
Professional Fees
    3,805,509       2,874,609          
Amounts Due to Insiders*
    7,024       15,466          
Other Post-petition Liabilities (attach schedule)
    13,819       13,819          
TOTAL POST-PETITION LIABILITIES
    4,280,262       3,475,727          
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
                       
Secured Debt
    4,356,568       4,356,568          
Priority Debt
    288,707,391       288,707,391          
Unsecured Debt
    79,432,861       79,440,169          
TOTAL PRE-PETITION LIABILITIES
    372,496,820       372,504,128          
TOTAL LIABILITIES
    376,777,082       375,979,855          
OWNERS' EQUITY
                       
Capital Stock
    58,953       58,953          
Additional Paid-In Capital
    345,724,500       345,724,500          
Partners' Capital Account
                       
Owner's Equity Account
                       
Retained Earnings - Pre-Petition
    (494,870,829 )     (494,870,829 )        
Retained Earnings - Post-petition
    6,094,860       4,804,412          
Adjustments to Owner Equity (attach schedule)
                       
Post-petition Contributions (attach schedule)
                       
NET OWNERS’ EQUITY
    (142,992,516 )     (144,282,964 )        
TOTAL LIABILITIES AND OWNERS' EQUITY
    233,784,566       231,696,891          

*"Insider" is defined in 11 U.S.C. Section 101(31).
 

--------------------------------------------------------------------------------


 
In re
 
CHARYS HOLDING COMPANY, INC
 
Case No.
 
08-10289 (BLS)
   
Debtor
 
Reporting Period:
 
June 1 through 30



 
BALANCE SHEET - continuation section
                 
ASSETS
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
   
BOOK VALUE ON PETITION DATE
 
Other Current Assets
                   
Travel Advances
            57,579          
Deposits
            18,378          
Other Assets
                       
Investment in subsidiaries
            48,400,982                                                          
                             
LIABILITIES AND OWNER EQUITY
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
           
BOOK VALUE ON PETITION DATE
 
Other Post-petition Liabilities
                       
Misc accrued expenses
    13,819                                                                      
Other Post-petition Liabilities
                                                                               
                     



 
Restricted Cash: Cash that is restricted for a specific use and not available to
fund operations.
Typically, restricted cash is segregated into a separate account, such as an
escrow account.
 
 

--------------------------------------------------------------------------------